DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The listing of references in the Remarks, filed 9/29/2021 is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 & 8, the limitation “a liquid feed comprising solid foulants” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
While the written description includes a description of the genus of “a feed comprising foulants”; the written description as filed does not support the narrowing of the claims to the particular species of a used in “a liquid feed comprising solid foulants”. MPEP § 2163.05.II.¶2.
The applicant requires external references not included in the written description as originally filed. Further, the evidence presented does not make it clear that the missing descriptive matter, solid foulants, is necessarily present in the written description as originally filed, “Cross-flow filtration has been proven to be effective for fouling control, especially in the filtration of feeds containing micron-size particles or flocs.”; see specification page 1, lines 14-15). MPEP § 2163.07(a).
As such, the new limitations of “a liquid feed comprising solid foulants” are rejected for containing new subject matter which was not described in the written specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20150118122 to CHYOU et. al.
Regarding claim(s) 1, CHYOU teaches:
a membrane filtration channel (see Figs. 3-5, a first filtration channel 14 is defined by the interior of surface 18 and membrane 12; and second filtration channel 10 is defined by the interior volume of membrane 12) defined by at least one membrane (see ¶ [0004] “The membrane 12 has a selective permeability of the product gas G2. After the product gas G2 is generated, it passes from the reaction pipeline 10 into the sweep pipeline 14 via permeating the membrane 12, and a purge gas G1 enters the sweep pipeline 14 to carry the product gas G2 away.”; the membrane 12 reads on the claimed at least on membrane and defines both the first and second filtration channels 14 & 10) where at least one surface of the channel (see Figs. 3-5, the surface of membrane 12) is inclined at an angle away from a centreline of the channel in a direction of feed flow in the channel (see ¶ [0023] “the membrane 12 is installed between the reaction pipeline 10 and the sweep pipeline 14 to separate the reaction pipeline 10 from the sweep pipeline 14, and the membrane reactor with divergent-flow channel of this preferred embodiment has a tubular structure, and the reaction pipeline 10 has an internal diameter increment from the upstream end 100 to the downstream end 102 of the reaction pipeline 10, so that 
While the preferred embodiment of the apparatus of CHYOU is a co-current filtration channel; the flow channels 10 & 14 and the membranes 12 of CHYOU are fully capable of being used in a cross-flow by the simple reversal of the flow of the fluid in the flow channel 14. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. As such, the recitation of the flow direction in the claims does not differentiate the claimed apparatus from the apparatus of CHYOU.
The filtration channel of Chyou is fully capable of performing the functional limitation(s) “used in filtration of a liquid feed comprising solid foulants”; and “the solid foulants in the liquid feed embark on trajectories away from the at least one membrane”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
The at least one membrane of Chyou is fully capable of performing the functional limitation(s) being “configured for filtration of the liquid feed comprising solid foulants”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure 
Further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP § 2115. In the current case, the material of the feed flow is the material being worked upon. Therefore, there is no patentability to the claims based on the inclusion of the “liquid feed” and/or “solid foulants”.
Regarding claim(s) 2, CHYOU teaches the cross-flow membrane filtration channel of claim 1.
CHYOU further teaches where the at least one surface comprises the at least one membrane (see Fig. 3, membrane 12 is inclined).
Regarding claim(s) 3, CHYOU teaches the cross-flow membrane filtration channel of claim 2.
CHYOU further teaches where the at least one membrane is one of: a flat sheet membrane and a tubular membrane (see Fig. 3, membrane 12 is a tubular membrane; and Figs. 4-5, membrane 12 is a flat membrane).
Regarding claim(s) 4, CHYOU teaches the cross-flow membrane filtration channel of claim 2.
CHYOU further teaches where the channel is defined by two membranes forming two surfaces (see Figs. 4-5; membranes 12) and both surfaces are inclined away from the centreline of the channel in the direction of feed flow in the channel (see Figs. 4-5, flow channel 10; see also ¶ [0037] “embodiment resides on that the membrane reactor with divergent-flow channel of this preferred embodiment is a plate structure with multi-layers, so that the plurality of reaction pipelines 10 and the plurality of sweep pipelines 14 can be installed alternately from the inside to the outside”; and ¶ [0042] “the reaction pipeline 10 of the present invention has a cross-sectional area increment from the upstream end 100 to the downstream end 102 of the reaction pipeline 10”).
e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP § 2115. In the current case, the material of the feed flow is the material being worked upon. Therefore, there is no patentability to the claims based on the inclusion of the “liquid feed”.
Regarding claim(s) 5, CHYOU teaches the cross-flow membrane filtration channel of claim 1.
CHYOU further teaches where the at least one surface comprises a non-permeable wall of the channel (see Fig. 3, interior surface of sweep pipeline 14 is inclined; see also ¶ [0027] “Since the sweep pipeline 14 of the present invention has a cross-sectional area decrement from the upstream end 140 to the downstream end 142”).
Regarding claim(s) 7, CHYOU teaches the cross-flow membrane filtration channel of claim 1.
The cross-flow filtration channel of CHYOU is fully capable of performing the functional limitation(s) treating “an oily feed”. As discussed above, the filtration channel of Chyou 
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP § 2115. In the current case, the material of the feed flow is the material being worked upon. Therefore, there is no patentability to the claims based on the inclusion of the “liquid feed” and/or “an oily feed”.
Regarding claim(s) 8, CHYOU teaches a filtration module comprising a plurality of membrane filtration channels (see Figs. 3-5, channels 10 & 14 defined by membrane 12) used in filtration of a feed comprising foulants, where each of:
A) a membrane filtration channel defined by at least one membrane (see Figs. 3-5, channel 10 defined by membrane 12), where at least one surface of the channel is inclined at an angle away from a centreline of the channel in a direction of feed flow in the channel (see ¶ [0023] “the membrane 12 is installed between the reaction pipeline 10 and the sweep pipeline 14 to separate the reaction pipeline 10 from the sweep pipeline 14, and the membrane reactor with divergent-flow channel of this preferred embodiment has a tubular structure, and the reaction pipeline 10 has an internal diameter increment from the upstream end 100 to the downstream end 102 of the reaction pipeline 10, so 
B) a membrane filtration channel defined by at least one membrane (see Figs. 3-5, channels 10 & 14 defined by membrane 12), where at least one surface of the channel is inclined at an angle away from a centreline of the channel in a direction of feed flow in the channel (see ¶ [0023] “the membrane 12 is installed between the reaction pipeline 10 and the sweep pipeline 14 to separate the reaction pipeline 10 from the sweep pipeline 14, and the membrane reactor with divergent-flow channel of this preferred embodiment has a tubular structure, and the reaction pipeline 10 has an internal diameter increment from the upstream end 100 to the downstream end 102 of the reaction pipeline 10, so that the reaction pipeline 10 has a cross-sectional area increment from the upstream end 100 to the downstream end 102.”), where the at least one surface comprises the at least one membrane, and where the at least one membrane is one of: a flat sheet membrane and a tubular membrane (see Fig. 3, membrane 12 is a tubular membrane; and Figs. 4-5, membrane 12 is a flat membrane);
C) a membrane filtration channel defined by at least one membrane (see Figs. 4-5, channels 10 & 14 defined by membranes 12), where at least one surface of the channel is inclined at an angle away from a centreline of the channel in a direction of feed flow in the channel (see ¶ [0042] “the reaction pipeline 10 of the present invention has a cross-sectional area increment from the upstream end 100 to the downstream end 102 of the reaction pipeline 10”), where the at least one surface comprises the at least one membrane (see Figs. 3-5, membrane 12), and where the channel is defined by two membranes forming two surfaces (see Figs. 4-5; membranes 12) and both surfaces are inclined away from the centreline of the channel in the direction of feed flow in the channel (see Figs. 4-5, flow channel 10; see also ¶ [0037] “embodiment resides on that the membrane reactor with divergent-flow channel of this preferred embodiment is a 
D) a membrane filtration channel defined by at least one membrane (see Figs. 3 & 5, channel 14 defined by membrane 12 and outer wall 18), where at least one surface of the channel is inclined at an angle away from a centreline of the channel, and where the at least one surface comprises a non-permeable wall of the channel (see Fig. 3, interior surface of outer wall 18 is inclined; see also ¶ [0027] “Since the sweep pipeline 14 of the present invention has a cross-sectional area decrement from the upstream end 140 to the downstream end 142”). The flow channel 14 is fully capable of being inclined at an angle way from the centerline of the channel “in a direction of feed flow in the channel” by the simple reversal of the flow of the fluid in the flow channel 14. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. As such, the recitation of the flow direction in the claims does not differentiate the claimed apparatus from the apparatus of CHYOU.
The filtration module of Chyou is fully capable of performing the functional limitation(s) “used in filtration of a liquid feed comprising solid foulants”; defining “a centerline of the channel in the direction of the liquid feed flow in the channel”; and “the solid foulants in the liquid feed embark on trajectories away from the at least one membrane.”
The at least one membrane of Chyou is fully capable of performing the functional limitation(s) being “configured for filtration of the liquid feed comprising solid foulants”.
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior 
Further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP § 2115. In the current case, the material of the feed flow is the material being worked upon. Therefore, there is no patentability to the claims based on the inclusion of the “liquid feed” and/or “solid foulants”.
Regarding claim(s) 9, CHYOU teaches the filtration module of claim 8.
CHYOU further teaches where each of the channels in the plurality of cross-flow membrane filtration channels comprises the channel of C) (see Figs. 3-5, channel 10 defined by membrane 12).
While the preferred embodiment of the apparatus of CHYOU is a co-current filtration channel; the flow channels 10 & 14 are fully capable of performing the functional limitation(s) being “oriented with its liquid feed flow direction opposite to liquid feed flow direction of its adjacent channel in the plurality of cross-flow membrane filtration channels” by the simple reversal of the flow of the fluid in the flow channel 14 from the preferred embodiments of CHYOU.
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1 (quoted above).

Further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP § 2115. In the current case, the material of the feed flow is the material being worked upon. Therefore, there is no patentability to the claims based on the inclusion of the “liquid feed flow direction”.
Regarding claim(s) 10, CHYOU teaches the cross-flow membrane filtration channel of claim 8.
The cross-flow filtration channel of CHYOU is fully capable of performing the functional limitation(s) treating “an oily feed”. As discussed above, the filtration channel of Chyou is fully capable of performing the functional limitation(s) “used in filtration of a liquid feed”.
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1 (quoted above).
Further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP § 2115. In the current case, the material of the feed flow is the material being worked upon. Therefore, there is no patentability to the claims based on the inclusion of the “liquid feed” and/or “an oily feed”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHYOU, in further in view of US Patent No. 3416985 to DOUNOUCOS.
Regarding claim(s) 6, CHYOU teaches the cross-flow membrane filtration channel of claim 1.

However, DOUNOUCOS where teaches where a spacer insert is provided in the channel at a downstream end of the channel (see column 2, line(s) 1-10 “a water soluble wax pluglike spacer embedding the woven wire membrane spacer where it is desired later to have an opening, sealing stacked alternate wire spacer and permeable membranes together by means of a sealing compound around the edges of the stack and then washing away the soluble material leaving holes in the seating compound through which the desired fluid mediums may enter and be circulated in the space between adjacent membranes.”) in order to fix the arrangement of the membranes and permit the flow of fluid downstream of the channel.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine spaces of DOUNOUCOS with the channel of CHYOU, to yield the predictable results of fixing the arrangement of the membranes as disclosed in CHYOU while permitting the flow of fluid downstream of the channel as taught by DOUNOUCOS. MPEP 2143.A.
Further, while, CHYOU teaches a “base” device, a membrane filtration channel, upon which the claimed invention can be seen as an “improvement”; DOUNOUCOS teaches a “comparable” device, a filtration membrane assembly, that is not the same as the base device; but which has been improved in the same way as the claimed invention, a spacer insert is provided to effect a desired arrangement of the membranes (see column 2, line(s) 1-10 “a water soluble wax pluglike spacer embedding the woven wire membrane spacer where it is desired later to have an opening, sealing stacked alternate wire spacer and permeable membranes together by means of a sealing compound around the edges of the stack and then washing away the soluble material leaving holes in the seating compound through which the desired fluid mediums may enter and be circulated in the space between adjacent membranes.”).
KSR, 550 U.S. at 417, 82 USPQ2d at 1396. MPEP 2143.I.C.
It naturally follows that the spacer of the combination of CHYOU and DOUNOUCOS is fully capable of effecting the inclination of the at least one surface of the channel, because the inclination has been clearly taught by CHYOU. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 112(b), 102 and 103 previously set forth.
New rejections under 112(a), 102, & 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see page(s) 7-9, with respect to support of the new limitations of the claims, but they are not persuasive.
The applicant requires external references not included in the written description as originally filed. Further, the evidence presented does not make it clear that the missing descriptive matter, solid foulants, is necessarily present in the written description as originally filed, “Cross-flow filtration has been proven to be effective for fouling control, especially in the filtration of feeds containing micron-size particles or flocs.”; see 
While the written description includes a description of the genus of “a feed comprising foulants”; the written description as filed does not support the narrowing of the claims to the particular species of a used in “a liquid feed comprising solid foulants”. See MPEP § 2163.05.II.¶2: “In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (‘…we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.’); Rozbicki v. Chiang, 590 Fed.App’x 990, 996 (Fed. Cir. 2014) (non-precedential) (The court found that patentee, ‘while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description.’). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited ‘at least one of said piston and said cylinder (head) having a recessed channel.’ The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the ‘species’ of a channeled piston.”.
Like the compounds at issue in In re Ruschig, while “a simple change [in the written disclosure] would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to 
As such, the new limitations of “a liquid feed comprising solid foulants” are rejected for containing new subject matter which was not described in the written specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s arguments, see page(s) 7-15, with respect to the rejection(s) of claim(s) 1 and 8 under 35 USC § 102 have been fully considered, but they are not persuasive.
In response to the Applicant’s argument that the prior art does not teach the filtration of a liquid feed comprising solid foulants, see pages 7-12, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. (see Ex parte Masham, 2 USPQ2d 1647 (1987); see also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that ‘allow[ed] several kernels of popped popcorn to pass through at the same time’ (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, ‘[a] patent applicant is free to recite features of an apparatus either structurally or functionally.’”)
Further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.
In response to applicant’s argument that Chyou is nonanalogous art, see pages 12-15; it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Chyou is in the field of applicant’s endeavor: geometric arrangements of membranes and their related flow characteristics.
In response to Applicant’s argument that there would be no reason to use the apparatus of Chyou as a membrane configured for filtration of solid foulants in a liquid feed as claimed, because of the palladium metal membrane disclosed in Chyou (i.e. teaching away), see page(s) 12-15. It has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. MPEP § 2123.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. MPEP § 2123.I.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP § 2123.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Like the apparatus at issue in Celeritas Technologies Ltd, the fact that an apparatus is shown to be less than optimal does not vitiate the fact that it is disclosed. MPEP § 2123.I.
Like the apparatus at issue in In re Fulton, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution 
In this case, Examiner finds neither discredit, nor destruction in the prior art reference, because while Chyou describes a preferred arrangement as reducing the velocity of the fluid flow is not directed at the structure of the apparatus and merely states the expected and predictable fluid dynamics of the system.
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the membrane is made of a synthetic polymer, see pages 13-14) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M, T, Th, F: 9:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/A.O./ Examiner, Art Unit 1773


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773